Citation Nr: 0511892	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran has served with the Missouri Army National Guard 
and the Army Reserves from November 1951 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board and was remanded 
in April 2001.  The requested action having been 
accomplished, the RO has returned the claims file to the 
Board.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the appellant's bilateral hearing loss was incurred in or 
aggravated during a period of ACDUTRA or due to injury 
incurred or aggravated during a period of INACDUTRA.

2.  There is no competent medical evidence establishing that 
the appellant's tinnitus was incurred in or aggravated during 
a period of ACDUTRA or due to injury incurred or aggravated 
during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.385 (2004).

2.  Tinnitus was not incurred during active service.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the 
September 1997 rating decision, the October 1997 statement of 
the case, subsequent supplemental statements of the case, 
Board remands in September 2002 and August 2003, and letters 
from the RO dated in November 2001 and January 2004 informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
November 2001 and January 2004 letters, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this case, the September 1997 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding this issue in 
November 2001 and January 2004.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the November 2001 and January 2004 
letters notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
a VA examination during the course of this appeal and he 
testified at a hearing in December 2002 before the 
undersigned Acting Veterans Law Judge.  Moreover, all 
available pertinent records, in service and VA, have been 
obtained.  Accordingly, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Any irregularities in the 
notice have been cured and are no more than non-prejudicial 
error.  No further action is necessary to assist the claimant 
with the claim.




Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
includes full-time duty performed by members of the National 
Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The appellant has submitted private treatment records, dated 
in October 1999, which include findings of sensory neural 
hearing loss in both ears and impressions of neurosonsory 
hearing loss and acoustic trauma.  Thus, inasmuch as there is 
evidence of bilateral hearing loss, the dispositive issue on 
appeal concerns whether the appellant's bilateral hearing 
loss and tinnitus were incurred in or aggravated during a 
period of ACDUTRA or due to injury incurred or aggravated 
during a period of INACDUTRA.

The appellant's medical records from his National Guard and 
Reserve service reflect that his main occupation was 
automotive mechanic and he was qualified as a sharpshooter.  
However, these records are silent with respect to complaints 
of or treatment for acoustic trauma.  Moreover, these records 
consistently reflect that the veteran's had 20/20 hearing 
upon examination.  There is no competent evidence 
establishing or even suggesting that the appellant's 
bilateral hearing loss, diagnosed approximately 39 years 
after his discharge, and tinnitus were incurred in or 
aggravated by a period of ACDUTRA or due to injury incurred 
during a period of INACDUTRA.

In this case, the appellant has indicated his opinion that 
his bilateral hearing loss and tinnitus were incurred as a 
result of exposure to gunfire during service.  His report of 
noise exposure during a period of ACDUTRA and/or INACDUTRA as 
the cause of his bilateral hearing loss and tinnitus, in and 
of itself, does not constitute competent medical evidence of 
a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159.  

Upon consideration of the foregoing, the Board finds that 
there is no competent medical evidence establishing that the 
appellant's bilateral hearing loss and/or tinnitus were 
incurred in or aggravated during a period of ACDUTRA or due 
to injury incurred or aggravated during a period of 
INACDUTRA.  There is no doubt to be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board must deny the claims for service connection for 
bilateral hearing loss and tinnitus.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


